DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
 This Office Action is in response to an amendment filed on 2/16/2021. As directed by the amendment, claim 3 was canceled, claims 1-2 were amended, and no new claims were added. Thus, claims 1-2 and 4-32 are pending for this application.
 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Iulia Graf on 2/22/2021.
The application has been amended as follows: 
In the claims:
In claim 1, “as the active compression-decompressions are administered” in lines 18-19 has been changed to --as the active compression-decompressions of the cycle 
In claim 27, “module that can communicate” in lines 1-2 has been changed to --module configured to communicate--.

 REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance:
  The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the system for assisting in cardiopulmonary resuscitation of claim 1 such that, as recited in claim 1, the system includes one or more processors configured to estimate a neutral position of the chest for a cycle of the active compression-decompressions as the active compression-decompressions of the cycles are administered.
The closest prior art of record are: Voss (US 2012/0330200), Nilsson (US 2016/0136042) and Aelen (US 2013/0218056).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the system for assisting in cardiopulmonary resuscitation. Specifically, the prior art of record does not disclose one or more processors configured to estimate a neutral position of the chest for a cycle of the active compression-decompressions as the active compression-decompressions of the cycles are administered (Claim 1, ln. 17-19) in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785